Citation Nr: 1242931	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

2.  Entitlement to service connection for scarring of the head.

3.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder.

4.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.  

5.  Entitlement to a disability rating in excess of 10 percent for a skin disability.

6.  Entitlement to a disability rating in excess of 10 percent for migraine headaches.  

7.  Entitlement to a compensable disability rating for residuals of a right humeral fracture.  

8.  Entitlement to a compensable disability rating for left ear hearing loss disability.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1978 to October 1983, from November 1983 to June 1987, and from January 2003 to May 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, and from August 2009 and March 2011 rating decisions by the VA RO in Roanoke, Virginia.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC in August 2012.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

A review of the record shows that in a December 2008 Decision Review Officer (DRO) decision, the RO increased the Veteran's PTSD disability rating to 30 percent, effective the original date of claim.  This is not considered to be a full grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly.  

The issues of entitlement to service connection for a left ear disability, separate from left ear hearing loss and manifested by recurrent ear infections and left ear discharge, and of entitlement to a right arm neurological deficiency have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for residuals of a TBI and head scars; and of entitlement to increased disability ratings for PTSD, a right knee disability, a skin disability, migraine headaches, and left ear hearing loss are addressed in the REMAND following the ORDER section of this decision.  


FINDINGS OF FACT

1.  The Veteran has full range of motion of his right shoulder and elbow; and there is no evidence of pain on motion, right arm deformity, right arm ankylosis, limitation of right shoulder motion to shoulder level, malunion or other impairment of the right humerous, or impairment of the clavicle or scapula.    

2.  At his August 2012 Board hearing, prior to the promulgation of a decision in the appeal of the issue of entitlement to a TDIU, the Veteran withdrew his appeal with respect to that issue.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for residuals of a right humeral fracture have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2012).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to a TDIU by the appellant have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in September 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2010 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder that would be appropriate for use when rating residuals of a right humeral fracture.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable.  A 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Currently, the Veteran's right shoulder disability is rated under Diagnostic Code 5201, which pertains to limitation of motion of the arm.  Under this code a 20 percent disability rating is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, which pertains to impairment of the humerous, a 20 percent disability rating is warranted when there is malunion of the humerous with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent disability rating is warranted when there is malunion of the humerous with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent disability rating is warranted when there fibrous union of the humerous in the major upper extremity.  A 60 percent disability rating is warranted when there is nonunion of the humerous (false flail joint) in the major upper extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerous head (flail shoulder) in the major upper extremity.

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 10 percent disability rating is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

Dismissal

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A Substantive Appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Evaluation of Residuals of a Right Humeral Fracture

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In October 2010, the Veteran was afforded a VA examination.  At that time, the Veteran denied experiencing pain or decreased range of motion as a result of his fractured right arm.  He also denied experiencing any numbness or tingling in the right arm.  The Veteran reported that his symptoms had actually improved since their onset.  There was no history of hospitalization or surgery for the right arm.  There was no history of bone neoplasms, osteomyelitis, inflammation, pain, fracture site motion, deformity, fever, or general debility.

Upon physical examination, neither the bone nor the joint was abnormal.  Both the elbow and the shoulder had full range of motion.  There was no pain or deformity.  The examiner noted that the fracture had healed and that X-rays were not indicated.  The examiner diagnosed right humeral fracture, resolved, and noted that this disability did not have any significant effects on the Veteran's occupation or on his ability to perform his usual daily activities.

A review of the record shows that the Veteran receives regular treatment at the VA Medical Center for various disabilities.  However, a review of the treatment notes of record is negative for records of treatment for residuals of his right humeral fracture.        

The Board finds that the Veteran is not entitled to a compensable disability rating for residuals of his right humeral fracture.  In this regard, the Board notes that the Veteran has full range of motion in his right shoulder and elbow and there was no evidence that the Veteran experienced any pain on motion at the time of his October 2010 VA examination.  Further, there is no indication from the record that the Veteran has additional functional limitation following repetition and there is no indication from any of the VA Medical Center treatment notes of record indicating that the Veteran has less than normal range of motion of his right shoulder and elbow.  Lastly, the Veteran himself indicated that his disability had improved since onset.  Therefore, a compensable disability rating is not warranted at this time.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Consideration has been given to rating the disability under Diagnostic Code 5200. However, there is no evidence of record indicating that the Veteran has right shoulder ankylosis.  Therefore, an evaluation under Diagnostic Code 5200 would not be appropriate.  38 C.F.R. § 4.71a.

Consideration has been given to rating the disability under Diagnostic Code 5202.  However, the Board has determined that the medical evidence of record does not show the Veteran to have malunion or other impairment of the humerus.  Therefore, the disability does not warrant a compensable rating under Diagnostic 5202.  38 C.F.R. § 4.71a.

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5203.  However, there is no evidence of record which shows that the Veteran has impairment of the clavicle or the scapula.  Therefore, a separate evaluation is not in order.  38 C.F.R. § 4.71a.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that at his August 2012 Board hearing, the Veteran reported that he also experiences nerve pain in his right arm and requested that he be afforded a nerve conduction study.  As noted above, this issue has not been addressed by the AOJ and the appropriate diagnostic codes applicable to the evaluation of the Veteran's residuals of a right humeral fracture do not include a neurological component.  Therefore, the Board has referred the issue of entitlement to service connection for a right arm neurological deficiency for the appropriate action by the AOJ.    

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent treatment for residuals of his right humeral fracture.  Additionally, the October 2010 VA examiner clearly noted that the Veteran's disability did not have any significant effect on his occupation.  In sum, there is no indication that the average industrial impairment from the disability would be to such a degree as to warrant the assignment of a higher disability.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

Dismissal

The record reflects that the Veteran filed a timely Notice of Disagreement with March 2011 rating decision denying entitlement to a TDIU.  In December 2011, the Veteran perfected his appeal with respect to this issue with the submission of a timely Substantive Appeal following the Statement of the Case.  

At his August 2012 Board hearing, the Veteran made a statement on the record withdrawing his appeal with respect to the issue of entitlement to a TDIU.  Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his Substantive Appeal with respect to this issue.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.


ORDER

Entitlement to a compensable disability rating for residuals of right humeral fracture is denied.

The appeal of entitlement to a TDIU is dismissed.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided. 

With regard to the Veteran's claim of entitlement to service connection for residuals of a TBI, the Board notes that there is conflicting evidence of record as to whether the Veteran has symptoms that are associated solely with the TBI he suffered during active service.  

Specifically, of record is a May 2009 VA opinion, in which it was reported that any cognitive impairment experienced by the Veteran was associated with his service-connected PTSD and not the TBI the Veteran sustained during active service.  However, also of record is a May 2010 VA Medical Center neuropsychology consultation report, in which it was reported that the Veteran did in fact have cognitive impairment that was a result of the TBI he sustained during active service.

As this evidence is inconsistent, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present residuals of the his TBI during active service. 

With regard to the Veteran's claim of entitlement to an increased disability rating for PTSD, as discussed above, it is unclear as to whether the Veteran's reported cognitive symptoms are related to his TBI or his service-connected PTSD.  As discussed above, the Board has directed that the Veteran be afforded a VA examination to determine whether he has any residuals of his in-service TBI, to include cognitive impairment.  As it is unknown as to whether the Veteran's reported cognitive impairment is related to his in-service TBI and these symptoms could also be used to justify the assignment of a higher disability rating for PTSD, the issue of an increased disability rating is inextricable intertwined with a determination of whether the Veteran's cognitive impairment is related to his in-service TBI.  Therefore, a decision cannot be rendered with regard to this issue until the cause of the Veteran's cognitive impairment is determined.

With regard to the Veteran's claim of entitlement to service connection for scars on his head, the Board notes that the Veteran has asserted that he has scarring on his head that is the result of injuries sustained during the explosion of an improvised explosive device (IED) during active service.  The Board notes that this is the same explosion which was found to have caused the Veteran to sustain a TBI during active service.  The fact that this explosion occurred and that the Veteran sustained injuries during such is not at issue.  However, a review of the record shows that while the Veteran has been afforded VA examinations of his skin to determine the nature and severity of his service-connected skin disability, there is no indication from the record that the Veteran has ever been afforded a VA examination to determine whether he has scars on his head that are related to his active service.  

In light of the fact that the Veteran was involved in an IED explosion which caused him to sustain injury and the fact that the Veteran has reported he has scarring on his head as a result of injuries sustained at the time of the IED explosion, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any scars currently present on the head.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With regard to the Veteran's claim of entitlement to an increased disability rating for his right knee disability, the Board notes that the Veteran was last afforded a complete examination of his right knee in October 2010.  In May 2011, the Veteran was afforded another VA joint examination.  A review of the examination report shows that while right knee range of motion measurements were recorded in the examination report, the examination was actually limited to a full evaluation of the impairment of the Veteran's left knee.  However, the Board notes that the right knee range of motion reported in the May 2011 VA examination report was significantly more limited than that reported in the October 2010 VA examination report.  This tends to indicate that the Veteran's right knee disability has increased in severity since his October 2010 VA examination.  However, as the May 2011 VA examination report did not include a full discussion of the Veteran's right knee disability, the extent of the increased severity cannot accurately be determined. 

Therefore, the Board finds that the Veteran should be afforded a new VA examination to accurately determine the current level of impairment of all severity resulting from the Veteran's service-connected right knee disability.  

With regard to the Veteran's claim of entitlement to an increased disability rating for his service-connected skin disability, the Board notes that at his August 2012 Board hearing, the Veteran reported that his skin rash was not only present on his hands, face, and neck; but that the rash was also present on his back, shoulders, and legs.  The Veteran was last afforded a VA examination of his service-connected skin disability in September 2010.  There is no notation in the examination report that the Veteran's rash was also present on his back, shoulders, and legs.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to accurately determine the current level of severity of all impairment resulting from his service-connected skin disability.  

With regard to the Veteran's claim of entitlement to an increased disability rating for his service-connected migraines, the Board notes that at his August 2012 Board hearing, the Veteran reported that he experienced at least two headaches a week that caused nausea and vomiting.  There was some confusion as to whether the Veteran's headaches required him to lie down in a dark room to alleviate his symptoms.  

A review of the record shows that the Veteran was last afforded a VA examination to determine the severity of his migraine headaches in October 2010.  At that time, the Veteran was noted to have weekly headaches and the Veteran denied experiencing nausea and vomiting.  Additionally, while the Veteran reported at that time that he sometimes had to lie down and remain still during a headache, he did not need to be in a dark room.  

As the Veteran has reported an increase in both the frequency of his headaches and the severity of his symptoms related to such, the Board finds that he Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected migraine headaches.    

With regard to the Veteran's claim of entitlement to a compensable disability rating for left ear hearing loss, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court further noted that the VA examiner is not required to read the Veteran's mind.  Id, citing Cintron v. West, 13 Vet. App. 251, 259 (1999).  Therefore, this information can be elicited by the examiner from the Veteran.

A review of the record shows that the Veteran was afforded VA audiology evaluations in January 2005, September 2008, and October 2010.  A review of the examination reports shows that the examiners all failed to fully describe the functional effects caused by the Veteran's left ear hearing loss disability in the examination reports.  

As the functional impairment caused by his left ear hearing loss disability have not been fully described in accordance with Martinak, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current level of severity of all impairment resulting from his service-connected left ear hearing loss disability.

Additionally, current treatment records should be obtained before a decision is rendered with regard to these issues.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his agent are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The Board notes that in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature of any current residuals resulting from the Veteran's in-service TBI.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether the Veteran has any current residuals of his in-service TBI.  

Specifically, the examiner should provide an opinion with respect to any currently present cognitive impairment as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is etiologically related to the Veteran's in-service TBI.  

The complete rationale for all opinions expressed must be provided.  

4. The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any scars currently present on the Veteran's head.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any scars currently present on the Veteran's head as to whether it is at least as likely as not (a 50 percent or greater probability) that the scars are etiologically related to his active service, to specifically include injuries sustained during the IED explosion.  

The complete rationale for all opinions expressed must be provided.  

5. The Veteran should also be afforded a VA examination(s) by an examiner(s) with sufficient expertise to determine the current level of severity of all impairment resulting from the Veteran's service-connected right knee disability, skin disability, and migraine headaches.  The claims files must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner(s) provides all information required for rating purposes.

6. The Veteran should also be afforded a VA audiological evaluation by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected left ear hearing loss disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure all pertinent clinical findings are set forth in a written report, to specifically include the functional effects caused by the Veteran's left ear hearing loss disability. 

Information regarding the functional effects caused by the Veteran's left ear hearing loss disability can be elicited from the Veteran.

7. The RO or the AMC should confirm that all examination reports and medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

8. Then, the RO should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


